11 U.S. 277
7 Cranch 277
3 L.Ed. 342
BLACKWELLv.PATTEN AND OTHERS.
March 13, 1812

1
JONES, for the Defendants in error, moved this Court to dismiss the writ of error, because it bore teste of February term, 1810, was issued in September, 1810, and was returnable to February term, 1811, whereas it ought to have been tested of August term, 1810. The Plaintiff in error, aware of this objection, has sued out another writ of error, which stands on a subsequent part of the docket.


2
CAMPBELL, on the same side. August term is as much a term for teste and return of writs as February term. Suppose the writ bore teste ten years ago: it might as well be made returnable to February term, 1811, as this writ which bore teste of February term, 1810. If tested of February term, 1810, it ought to have been returnable to August term, 1810, and not to February term, 1811.


3
The appearance of the Defendants in error only cures the want of a citation, not a fault in the writ of error itself.


4
March 14th. All the Judges being present,


5
The COURT refused to quash or dismiss the writ of error on account of the irregularity of its teste.